As filed with the Securities and Exchange Commission on January 15, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CCH II, LLC and CCH II Capital Corp. (Exact name of registrants as specified in their charters) Delaware Delaware 4841 4841 03-0511293 13-4257703 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St.
